DETAILED ACTION
This action is in response to the claimed listing filed on 05/10/2022.
Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to the methods featured for optimizing data packets, where the claims recite, in part, to include at least features,
“…extracting data from the data packet; identifying a type of the extracted data 
performing of the extracted data based on the identified type of the extracted data and generating optimized data based on the optimization so as to reduce processing time for a task performed by the application executable in the web browser;”  as in claim 1 and 
similar functionality in the methods claims 9 and 19.

Close prior art of record Eilers discloses extracting data from data packet in identifying the HTML and CSS for reconstructions, the packet is captured in the traffic by the tools. The combined prior art of record Bachmann provides the reducing the size of data packet in the header. 
With the amending the claims, Applicant submitted that Eilers in extracting packets does not perform optimization (in remarks p. 8). In the submission to the combining Bachmann for optimizing, Applicant submitted that Bachmann is directed generally to reducing overhead by removing the inner header and the present claims require that optimization is of the extracted data from a data packet as opposed to a header for reducing overhead as discussed in Bachmann. is only for removing the inner header (in remarks p. 9) 
Further search is provided; accordingly, the features as recited above are not found in the prior arts of record.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
TTV
July 26, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191